Case 2:20-cv-00093-Z-BR Document 23 Filed 07/27/21 Page1of1i PagelD 1028

 

FOR THE NORTHERN DISTRICT OF TEXA!

 

AMARILLO DIVISION

 

 

 

 

 

 

JUL 27 2021
OLIVIA ANDERSON, On Behalf of § CLERK, U.S. DISTRICT COU
Richard Benjamin Bredeson, Jr., § By-——ye ——8-
§ ~
Plaintiff, §
§
V. §  2:20-CV-93-Z-BR
§
Commissioner, §
Social Security Administration, §
§
Defendant. §
ORDER

Plaintiff has appealed the decision of the Commissioner of the Social Security
Administration denying Plaintiff disability insurance benefits. The United States Magistrate Judge
entered her Findings, Conclusions, and Recommendation on July 2, 2021, recommending therein
that the decision of the Commissioner be affirmed. (ECF 21). Plaintiff filed objections to the
Findings, Conclusions, and Recommendation on July 16, 2021. (ECF 22).

The undersigned United States District Judge has made an independent examination of the
record in this case. The undersigned hereby OVERRULES Plaintiff's objections, ADOPTS the
Findings, Conclusions, and Recommendation of the Magistrate Judge, and AFFIRMS the

administrative decision of the Commissioner.

SO ORDERED.

July Z?7_, 2021. a

MATHEW J. KACSMARYK

|
US. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT joyryian DISTRICT OF TEXAS
8 PILED
TED STATES DISTRICT JUDGE
|
